DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          LINDA CAULFIELD,
                              Appellant,

                                     v.

         PETER DAVIS and CHOICE MORTGAGE BANK, INC.,
                           Appellees.

                               No. 4D21-509

                           [November 4, 2021]

  Appeal of a nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Jackie Powell, Judge; L.T. Case Nos. 20-
007261 COSO (61) and 20-018075 CACE (AP).

   Scott M. Behren of Behren Law Firm, Weston, for appellant.

  Michael W. Simon of Simon & Sigalos, LLP, Boca Raton, for appellee
Choice Mortgage Bank, Inc.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.